Citation Nr: 0409639	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-01 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, including 
as secondary to PTSD.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 1972.

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in February 2001 and September 2002 
by the Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

Pursuant to the veteran's correspondence regarding a hearing on 
appeal in July 2003, he testified on July 15, 2003 via video 
teleconference before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearings pursuant to 38 
U.S.C.A. § 7102(b) (West 2002) and who will participate in this 
decision.

The veteran was denied service connection for an unspecified 
mental disorder by a rating decision dated in February 1991.  At 
the time, there was no medical evidence of a specific, diagnosed, 
mental illness, and the veteran failed to report for examination.  
The original claim, filed in September 1990, was for an 
unspecified "mental condition."  In contrast, the veteran's 
current claim was filed in July 2003 and he specifically 
identified PTSD as among the disabilities for which he seeks 
service connection.  Current medical evidence reflects that he is 
diagnosed with PTSD.

The issue currently before the Board is service connection for 
PTSD, which is a new mental disorder; hence, a new claim.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (a claim based on 
the diagnosis of a new mental disorder states a new claim when the 
new disorder has not been diagnosed and considered at the time of 
the prior claim).  Thus, the Board concurs with the RO's phrasing 
of the issue as one of first impression, and finds that it is not 
necessary to determine whether new and material evidence has been 
submitted to reopen the previously denied claim.  See also Barnett 
v. Brown, 8 Vet. App. 1 (1995).


This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  As described below, certain 
actions are being requested of the RO.  VA will notify the 
appellant if further action is required on your part.  However, 
the appellant retains the right to submit additional evidence and 
argument on the matter being remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003) redefined the obligations 
of VA with respect to the duty to assist, eliminated the well-
grounded claim requirement, and imposed on VA certain notification 
requirements enhancing the Department's duty to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
The VCAA is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West 2002).

In the present case, the veteran testified that he believes his 
PTSD is the result of stressors he experienced during his active 
service in Vietnam, including exposure to constant mortar attacks, 
a short period of convoy duty during which he was ambushed several 
times, an incident of friendly fire, and the criminal activities 
of one of his bunkmates.  He further testified he was exposed to 
constant acoustic trauma while on active service, including enemy 
mortar attacks and constant, return artillery fire, the continual 
drone of helicopters, and close proximity to heavy machinery while 
on convoy duty.

The record reflects that the veteran is diagnosed with PTSD, high 
frequency bilateral hearing loss, and hypertension.  Concerning a 
diagnosis for his claimed sleeping disorder, the veteran testified 
in July 2003, that he had undergone a "sleep course" at the VA 
Medical Center (MC) in North Little Rock, Arkansas, but that he 
did not know the outcome.  These records must be obtained.

In addition, the RO has not attempted to verify the veteran's 
stressors.  Furthermore, it does not appear that the veteran 
received the proper notice of the changes in law brought about by 
the Veterans Claims Assistance Act of 2000 (VCAA) with regard to 
his claims for service connection for PTSD, bilateral hearing 
loss, and a sleeping disorder.  The veteran must be given another 
opportunity to identify specific details about his stressors, and 
the RO must make an attempt to verify the veteran's participation 
in combat or, in the alternative, to verify his stressors.

The Board notes that while service personnel records and the 
veteran's separation documents indicate that his primary military 
occupational specialty MOS was that of clerk-typist, or 71B20, 
additional service personnel records reflect that he served from 
February 1972 to April 1972 as a 57A10, or "duty soldier," with 
the 384th S&S Company, in Vietnam.

Finally, the veteran has not been afforded VA examinations to 
determine the nature, extent, and etiology of his manifested PTSD, 
hearing impairment, hypertension, and sleeping disorder.  This 
must be done, particularly in light of the testimony offered by 
the veteran's witness, his spouse, who is a licensed practical 
nurse.  See 38 C.F.R. § 3.159(c)(4) (2003).  The veteran's witness 
testified in July 2003 that she believed the veteran's diagnosed 
hypertension was etiologically related to his PTSD and/or to the 
medications prescribed for his PTSD.  This must be verified, and 
the witness must be given an opportunity to offer her credentials.


The Board notes that the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 
(Fed. Cir. 2003) invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal so 
that additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

On September 22, 2003, the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1) in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA v. Sec'y of VA), 345 
F.3d 1334 (Fed. Cir. 2003).  Making a conclusion similar to the 
one reached in DAV v. Sec'y of VA, the Federal Circuit found that 
the 30-day period provided in § 3.159(b)(1) for response to a VCCA 
duty to notify was misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  However, since then, the President 
signed into law the Veterans Benefits Act of 2003, which allows VA 
to adjudicate a claim within one year of receipt.  The provision 
is retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(December 16, 2003).  Therefore, the Board will not address the 
PVA v. Sec'y of VA in this remand.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)).  The claims file 
must include documentation that there has been compliance with the 
VA's redefined duties to notify and assist a claimant as set forth 
in the VCAA and as specifically affecting the issues on appeal.

2.  The RO should request that the veteran identify all VA and 
non-VA health care providers who have treated the veteran for his 
claimed PTSD, bilateral hearing loss, hypertension, and sleeping 
disorder from his discharge from active duty in 1972 to the 
present.  The RO should procure duly executed authorization for 
the release of private medical records.  Furthermore, the veteran 
should be specifically informed as to what portion of evidence he 
is required/expected to submit, and which portion of the evidence 
the VA would attempt to obtain in order to assist the veteran in 
substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the veteran's medical records to 
include mental hygiene records including any and all records of 
individual or group therapy, and all clinical medical records, 
from all identified health care providers for treatment accorded 
him for his claimed PTSD, bilateral hearing loss, hypertension, 
and sleeping disorder.  In particular, the RO should obtain the 
results of the "sleep course" the veteran underwent at VAMC North 
Little Rock, and the results of this study.  The RO should further 
obtain any and all records to include mental hygiene records 
including any and all records of individual or group therapy, and 
all clinical medical records from the VAMCs in Houston, Texas, and 
North Little Rock, Arkansas, and any other VA facility the veteran 
may identify, from his discharge from active service in 1972 to 
the present that are not already of record.

4.  The RO should afford the veteran's spouse an opportunity to 
provide her nursing credentials to be made part of the record.  In 
addition, the RO should afford the veteran's spouse an opportunity 
to provide her opinion as to the existence and etiology of the 
veteran's conditions, including his hypertension, in writing.

5.  Obtain the veteran's entire personnel record (or "201 file") 
and any additional service medical records, including any and all 
clinical medical and hospital records.  If the service personnel 
and medical records are unavailable, use alternative sources to 
obtain such records, using the information of record and any 
additional information the veteran may provide.  Consider special 
follow-up by its military records specialist and/or referral of 
the case for a formal finding on the unavailability of the service 
personnel and medical records.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part III, chapter 4, paras. 4.28 and 4.29.  If 
necessary, the RO should request that the veteran augment the 
information that he has already provided.

6.  Provide the veteran another opportunity to give as 
comprehensive a statement as possible regarding the stressors he 
experienced during his active duty service.  Please remind the 
veteran that it is necessary to give as specific and detailed 
information about the persons, places, and events involved as 
possible, including as accurate dates as possible, so as to enable 
verification of the identified stressors.

7.  Offer the veteran an opportunity to procure "buddy statements" 
from service members who may have witnessed the events he 
identifies as his stressors and his injuries in service.  In 
addition, please explain that he may also obtain statements from 
individuals including friends or family members to whom he may 
have confided these events or who may have observed his behavior 
immediately following his discharge from active service.

8.  Request that the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provide any available information which 
might corroborate the veteran's averred inservice stressors.  See 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1 part 3, chapter 5, 
paragraph 5.14.  Provide USASCRUR with a description of the 
averred stressors, using the information the veteran has already 
provided, copies of the veteran's service personnel records 
showing his assigned duties and units of assignments, and the 
veteran's July 2003 testimony.  The letter should request 
information about the veteran's stressors, including, but not 
limited to, the following information:
* Assignment to convoy duty and exposure to ambush while assigned 
to HHC 39th Transportation Battalion in September 1971, and the 
585th Transportation Company from September 1971 to February 1972.
* Exposure to mortar and other enemy attacks at base camp while 
assigned to HHC 39th Transportation Battalion in September 1971, 
585th Transportation Company from September 1971 to February 1972, 
and 334th S&S Company from February 1972 to April 1972.
* An incident of friendly fire directed toward a CID agent while 
the veteran was assigned to HHC 39th Transportation Battalion in 
September 1971, 585th Transportation Company from September 1971 
to February 1972, and 334th S&S Company from February 1972 to 
April 1972.
* An incident involving an attempt on the life of a 1st Sergeant 
and ensuing arrest resulting in the individual being sentenced to 
Leavenworth for 18 years while the veteran was assigned to HHC 
39th Transportation Battalion in September 1971, 585th 
Transportation Company from September 1971 to February 1972, and 
334th S&S Company from February 1972 to April 1972.

Provide USASCRUR with copies of any personnel records obtained 
showing service dates, duties, and units of assignment.  In 
addition, complete any and all follow-up actions referred by 
USASCRUR, including requesting Unit Histories, Lessons 
Learned/Operating Reports, Morning Reports, After Action reports, 
and other such reports which could be used to verify daily 
personnel actions from National Personnel Records Center.

In addition, the RO should obtain any and all unit reports, 
morning reports, lessons learned and operating reports for the 
following:
* the HHC 39th Transportation Battalion for the time period from 
July to September 1971
* the 585th Transportation Company for the time periods from
o July to September 1971
o October to December 1971
o January to March 1972
* the 334th S&S Company for the time periods from
o January to March 1972
o April to June 1972.

Complete any and all follow-up actions necessary as directed by 
the NPRC or the service department.

9.  When the above development has been completed, make 
arrangements to afford the veteran a VA examinations, by 
appropriate specialists, to determine the nature, extent, and 
etiology of any manifested neuropsychiatric disability, to include 
PTSD, bilateral hearing loss, hypertension, and sleeping disorder.  
All indicated tests and studies should be performed.  If other 
examinations by specialists are indicated, they should be 
conducted.  The claims folder, including all newly obtained 
evidence, must be sent to the examiner(s) for review.  The 
examiner(s) should address the following matters.

* Summarize the medical history, including the onset and course, 
of any neuropsychiatric disorder, to include PTSD, bilateral 
hearing impairment, hypertension, and sleeping disorder.
* Describe any current symptoms and manifestations attributed to 
any neuropsychiatric symptoms, to include PTSD, bilateral hearing 
impairment, hypertension, and sleeping disorder.
* Complete any diagnostic and clinical tests required and provide 
diagnoses for all neuropsychiatric symptoms, hearing impairment, 
and sleep impairment identified.
* Provide an opinion as to the date of onset and etiology for any 
currently manifested neuropsychiatric disabilities, hearing 
impairment, hypertension, and sleep impairment identified.  

In doing so, the examiner is requested to clearly record and make 
part of the report any and all stressors the veteran identifies, 
and to identify which, if any, are the cause of PTSD.

The examiner is requested to offer the following additional 
specific opinions:
1. Is it at least as likely as not that any diagnosed PTSD, 
hearing impairment, and sleeping disorder is the result of the 
veteran's active service?
2. Is it at least as likely as not that any diagnosed hypertension 
is the result of the veteran's PTSD or, in the alternative, is the 
result of his active service? 

10.  After receipt of any and all newly acquired evidence, review 
the veteran's claim for service connection for PTSD, bilateral 
hearing loss, hypertension including as secondary to PTSD, and 
sleeping disorder.  If the decision remains in any way adverse to 
the veteran, he and his representative should be furnished with a 
supplemental statement of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for further 
review, as appropriate.  The veteran need take no action until he 
is so informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky, supra.  The veteran is 
reminded that it is his responsibility to appear for any and all 
scheduled examinations and that failure to do so could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




